UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-6756



In Re:   ZANE A. JOHNSON,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                         (1:07-cv-00278-NCT)


Submitted:   July 24, 2007                 Decided:   August 1, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Zane A. Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zane A. Johnson, a North Carolina prisoner, petitions for

a writ of mandamus.      Johnson seeks an order compelling the warden

to fully respond to Johnson’s habeas petition on the merits.

Mandamus relief is available only when the petitioner has a clear

right to the relief sought and there are no other means to obtain

the requested relief.     See In re First Fed. Sav. & Loan Assn., 860

F.2d 135, 138 (4th Cir. 1988); In re Beard, 811 F.2d 818, 826-27

(4th Cir. 1979).    Further, mandamus is a drastic remedy and should

only be used in extraordinary circumstances.          See Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); Beard, 811 F.2d at

826.     This court does not have jurisdiction to grant mandamus

relief against state officials.        See Gurley v. Superior Court of

Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969).            The relief

sought    by   Johnson   is   not    available   by   way    of   mandamus.

Accordingly, we deny the petition for writ of mandamus.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                    - 2 -